Mangano, J.
concurs in the result, with the following memorandum: The defendant’s statements to the police, as testified to by a police detective on rebuttal, were received solely for the purpose of impeaching defendant’s credibility and not for the truth of the facts asserted therein (People v Freeman, 9 NY2d 600; People v Raja, 77 AD2d 322, 325; People v Ramirez, 51 AD2d 809, 810). Accordingly, they cannot be considered as corroborative evidence. Without the aid of these statements, the remaining evidence offered by the People as corroborative of the accomplices’ testimony is simply insufficient, as a matter of law, to connect defendant with the crime (CPL 60.22). It is on this basis alone that I join in voting to reverse the judgment of conviction.